Exhibit SERIES A COMMON STOCK PURCHASE WARRANT PACIFIC ASIA PETROLEUM, INC. Warrant Shares: Initial Exercise Date: August 10, 2010 Issue Date: February 10, 2010 THIS SERIES A COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value received, (the “Holder”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after August 10, 2010 (the “Initial Exercise Date”) and on or prior to the close of business on the 36 month anniversary of the
